 



SECURED TERM NOTE
          FOR VALUE RECEIVED, DIGITAL RECORDERS INC., a North Carolina
corporation (“DRI”), TWINVISION OF NORTH AMERICA, INC., a North Carolina
corporation (“TwinVision”), DIGITAL AUDIO CORPORATION, a North Carolina
corporation (“DAC”) and ROBINSON-TURNEY INTERNATIONAL, INC., a Texas corporation
(“RTI”, and together with DRI, TwinVision and DAC, the “Company”), jointly and
severally promise to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services
Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered
assigns or successors in interest, the sum of One Million Six Hundred Thousand
Dollars ($1,600,000), together with any accrued and unpaid interest hereon, on
April 28, 2007 (the “Maturity Date”) if not sooner paid.
          The following terms shall apply to this Secured Term Note (this
“Note”):
ARTICLE I
CONTRACT RATE AND AMORTIZATION
          1.1 Contract Rate. Subject to Sections 3.2 and 4.10, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to ten percent (10%) (the “Contract Rate”).
Interest shall be (i) calculated on the basis of a 360 day year, and
(ii) payable monthly, in arrears, commencing on June 1, 2006, on the first
business day of each consecutive calendar month thereafter through and including
the Maturity Date, and on the Maturity Date, whether by acceleration or
otherwise.
          1.2 Contract Rate Payments. The Contract Rate shall be calculated on
the last business day of each calendar month hereafter (other than for increases
or decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date.
          1.3 Principal Payments. Any outstanding Principal Amount together with
any accrued and unpaid interest and any and all other unpaid amounts which are
then owing by the Company to the Holder under this Note, the Security Agreement
and/or any other Ancillary Agreement, together with a fee equal to $160,000
shall be due and payable on the Maturity Date.
ARTICLE II
REDEMPTION
          2.1 Optional Redemption in Cash. The Company may prepay this Note
(“Optional Redemption”) by paying to the Holder a sum of money equal to one
hundred ten percent (110%) of the Principal Amount outstanding at such time
together with accrued but unpaid interest thereon and any and all other sums
due, accrued or payable to the Holder arising under this Note, the Security
Agreement or any other Ancillary Agreement (the “Redemption Amount”) outstanding
on the Redemption Payment Date (as defined below). The Company shall deliver to
the Holder a written notice of redemption (the “Notice of Redemption”)
specifying the date for such Optional Redemption (the “Redemption Payment
Date”), which date shall be seven (7) business days after the date of the Notice
of Redemption (the

 



--------------------------------------------------------------------------------



 



"Redemption Period”). On the Redemption Payment Date, the Redemption Amount must
be paid in good funds to the Holder. In the event the Company fails to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then such
Redemption Notice will be null and void.
ARTICLE III
EVENTS OF DEFAULT
          3.1 Events of Default. The occurrence of any of the following events
set forth in this Section 3.1 shall constitute an event of default (“Event of
Default”) hereunder:
               (a) Failure to Pay. The Company fails to pay when due any
installment of principal, interest or other fees hereon in accordance herewith,
or the Company fails to pay any of the other Obligations (under and as defined
in the Master Security Agreement) when due, and, in any such case, such failure
shall continue for a period of three (3) days following the date upon which any
such payment was due.
               (b) Breach of Covenant. The Company breaches any covenant or any
other term or condition of this Note in any material respect and such breach, if
subject to cure, continues for a period of fifteen (15) days after the
occurrence thereof.
               (c) Breach of Representations and Warranties. Any representation,
warranty or statement made or furnished by the Company in this Note, the
Security Agreement or any other Ancillary Agreement shall at any time be false
or misleading in any material respect on the date as of which made or deemed
made.
               (d) Default Under Other Agreements. The occurrence of any default
(or similar term) in the observance or performance of any other agreement or
condition relating to any indebtedness or contingent obligation of the Company
(including, without limitation, the indebtedness evidenced by the the Security
Agreement and the Ancillary Agreements) beyond the period of grace (if any), the
effect of which default is to cause, or permit the holder or holders of such
indebtedness or beneficiary or beneficiaries of such contingent obligation to
cause, such indebtedness to become due prior to its stated maturity or such
contingent obligation to become payable;
               (e) Material Adverse Effect. Any change or the occurrence of any
event which could reasonably be expected to have a Material Adverse Effect;
               (f) Bankruptcy. The Company shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, without challenge within ten (10) days of the filing
thereof, or failure to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

2



--------------------------------------------------------------------------------



 



               (g) Judgments. Attachments or levies in excess of $50,000 in the
aggregate are made upon the Company’s assets or a judgment is rendered against
the Company’s property involving a liability of more than $50,000 which shall
not have been vacated, discharged, stayed or bonded within thirty (30) days from
the entry thereof;
               (h) Insolvency. The Company shall admit in writing its inability,
or be generally unable, to pay its debts as they become due or cease operations
of its present business;
               (i) Change of Control. A Change of Control (as defined below)
shall occur with respect to the Company, unless Holder shall have expressly
consented to such Change of Control in writing. A “Change of Control” shall mean
any event or circumstance as a result of which (i) any “Person” or “group” (as
such terms are defined in Sections 13(d) and 14(d) of the Exchange Act, as in
effect on the date hereof), other than the Holder, is or becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of 35% or more on a fully diluted basis of the then
outstanding voting equity interest of the Company (other than a “Person” or
“group” that beneficially owns 35% or more of such outstanding voting equity
interests of the Company on the date hereof), (ii) the Board of Directors of the
Company shall cease to consist of a majority of the Company’s board of directors
on the date hereof (or directors appointed by a majority of the board of
directors in effect immediately prior to such appointment) or (iii) the Company
merges or consolidates with, or sells all or substantially all of its assets to,
any other person or entity;
               (j) Indictment; Proceedings. The indictment or threatened
indictment of the Company or any executive officer of the Company under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceeding against the Company or any executive officer of the Company
pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the Company ; and
               (k) The Security Agreement and Ancillary Agreements. (i) An Event
of Default shall occur under and as defined in the Security Agreement or any
other Ancillary Agreement, (ii) the Company shall breach any term or provision
of the Security Agreement or any other Ancillary Agreement in any material
respect and such breach, if capable of cure, continues unremedied for a period
of fifteen (15) days after the occurrence thereof, (iii) the Company attempts to
terminate, challenges the validity of, or its liability under, the Security
Agreement or any Ancillary Agreement, (iv) any proceeding shall be brought to
challenge the validity, binding effect of the Security Agreement or any
Ancillary Agreement or (v) the Security Agreement or any Ancillary Agreement
ceases to be a valid, binding and enforceable obligation of the Company (to the
extent such persons or entities are a party thereto).
          3.2 Default Interest. Following the occurrence and during the
continuance of an Event of Default, the Company shall, jointly and severally,
pay additional interest on this Note in an amount equal to two percent (2%) per
month, and all outstanding obligations under this Note, the Security Agreement
and each other Ancillary Agreement, including unpaid interest, shall continue to
accrue interest at such additional interest rate from the date of such Event of
Default until the date such Event of Default is cured or waived.

3



--------------------------------------------------------------------------------



 



          3.3 Default Payment. Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may demand
repayment in full of all obligations and liabilities owing by Company to the
Holder under this Note, the Security Agreement and/or any other Ancillary
Agreement and/or may elect, in addition to all rights and remedies of the Holder
under the Security Agreement and the other Ancillary Agreements and all
obligations and liabilities of the Company under the Security Agreement and the
other Ancillary Agreements, to require the Company, jointly and severally, to
make a Default Payment (“Default Payment”). The Default Payment shall be 130% of
the outstanding principal amount of the Note, plus accrued but unpaid interest,
all other fees then remaining unpaid, and all other amounts payable hereunder.
The Default Payment shall be applied first to any fees due and payable to the
Holder pursuant to this Note, the Security Agreement, and/or the other Ancillary
Agreements, then to accrued and unpaid interest due on this Note and then to the
outstanding principal balance of this Note. The Default Payment shall be due and
payable immediately on the date that the Holder has exercised its rights
pursuant to this Section 3.3.
ARTICLE IV
MISCELLANEOUS
          4.1 Cumulative Remedies. The remedies under this Note shall be
cumulative.
          4.2 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
          4.3 Notices. Any notice herein required or permitted to be given shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address provided in the Security Agreement executed in connection
herewith, and to the Holder at the address provided in the Security Agreement
for such Holder, with a copy to John E. Tucker, Esq., 825 Third Avenue, 14th
Floor, New York, New York 10022, facsimile number (212) 541-4434, or at such
other address as the Company or the Holder may designate by ten days advance
written notice to the other parties hereto.
          4.4 Amendment Provision. The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.
          4.5 Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns,

4



--------------------------------------------------------------------------------



 



and may be assigned by the Holder in accordance with the requirements of the
Security Agreement. The Company may not assign any of its obligations under this
Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.
          4.6 Cost of Collection. In case of any Event of Default under this
Note, the Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.
          4.7 Governing Law, Jurisdiction and Waiver of Jury Trial.
               (a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
               (b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS
NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE
COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
               (c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES
ALL RIGHTS TO TRIAL

5



--------------------------------------------------------------------------------



 



BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
          4.8 Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.
          4.9 Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.
          4.10 Security Interest . The Holder has been granted a security
interest (i) in certain assets of the Company as more fully described in the
Reaffirmation and Ratification Agreement by and among the Company and the
Holder, dated as of the date hereof.
          4.11 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
          5.13 Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Company (or its agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Company (or its
agent), within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
[Balance of page intentionally left blank; signature page follows]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Secured Term Note to
be signed in its name effective as of this 28th day of April, 2006.

                  DIGITAL RECORDERS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
WITNESS:
           
 
           
 
                TWINVISION OF NORTH AMERICA, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
WITNESS:
           
 
           
 
                DIGITAL AUDIO CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
WITNESS:
           
 
           
 
                ROBINSON-TURNEY INTERNATIONAL, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
WITNESS:
           
 
           
 
           

7